DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the Applicant's communication filed 25 March 2021.  In view of this communication and the amendment concurrently filed: claims 21-23 and 25-41 were previously pending; claims 36, 38, and 41 were cancelled by the amendment; and thus, claims 21-23, 25-35, 37, and 39-40 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 25 March 2021, have been fully considered and are persuasive.  
The Applicant’s arguments state that the previous grounds of objection and the rejections under 35 USC 112 have been overcome by the cancellation of claim 38.  Further, the allowable subject matter of claim 41 has been incorporated into claim 21, thereby obviating the previous grounds of rejection under 35 USC 103.  These arguments are persuasive and all previous grounds of rejection have been withdrawn.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 21-23, 25-35, 37, and 39-40 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 21, and all claims dependent thereon, the prior art does not disclose, inter alia, a PAP device for generating a supply of pressurized gas to be provided to a patient for treatment, the PAP device comprising: a blower including a motor, a tube including a one-piece structure, the tube including an interior surface configured to retain and align a pair of bearings that rotatably support the rotor within the tube, a shield provided to one end of the tube, wherein the shield and the tube comprise a one-piece structure, and wherein the shield includes an outer edge that extends radially beyond an outer edge of the impeller, and the shield provides a gap between the outer edge of the shield and a wall of the housing to direct gas into the spiral-shaped channel.  The prior art does not disclose both the shield and tube within the same reference.  The combination of these features, along with the outer edge of the shield extending beyond the impeller, is neither anticipated nor rendered obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834